Title: From George Washington to Tench Tilghman, 27 April 1784
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Annapolis [Md.] 27th Apl 1784

I came to this place to day, tomorrow (wind permitting) I shall cross the Bay on my way to Philadelphia—Hearing that a Ship with Servants is gone up to Baltimore, and fearing from your answer to my letter (written some time ago from Mount Vernon) that I had not sufficiently explained my meaning I beg leave to inform you that tho’ I should have preferred German Servants, yet I did not mean to exclude those from Ireland or any other Country, if good Tradesmen of the profession I designated, and of as good character as the nature of the case would enable you to obtain could be had.
With this explanation I pray your attention to my former request—If there is no coming at the characters of these people from such testimonials as the prudent part of them sometimes bring or the index of the countenance, I would if there is a choice prefer elderly to young men—they are not so vicious nor apt to run away, their professional knowledge is easier ascertained.

If you should buy, please to hire a person to carry them to my House in Virginia, the cost of which, with the price of the Servts I will pay to your Order in Philadelphia, or elsewhere. With very great esteem & regard I am, Dr Sir Yr Most Obedt & Affee Servt

Go: Washington

